Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
1.	The terminal disclaimer filed on 9/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10506060 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews with John on October 26, 2021.
The application has been amended as follows.  It is to be noted that only those claims that have been amended by this Examiner’s Amendment are listed below.  Other claims that remain the same are not listed here.
Claims 1-2 (Cancelled)
Claims 4-7 (Cancelled)
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 3 distinguishes itself over the prior art by delineating a method of detecting a loss vector operation, the loss vector operation comprising creation of a destination copy on the destination file system, wherein the destination copy is associated with a source file stored on a source file system; generating an audit report corresponding to the loss vector operation; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449